Case 1:19-CV-00919-CBA-PK Document 1 Filed 02/15/19 Page 1 of 18 Page|D #: 1

GORLICK, KRAVITZ & LISTHAUS, P.C.
Joy K. Mele (JM0207)

Jonathan Sobel (JS4815)

17 State Street, 4th Floor

New York, New York 10004
jmele@gkllaw.com

jsobel@gkllaw.com

Tel. (212) 269-2500

Fax (212) 269-2540

Attomeys for Plaintiffv

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

CEMENT AND CONCRETE WORKERS
DISTRICT COUNCIL WELFARE FUND;
CEMENT AND CONCRETE WORKERS
DISTRICT COUNCIL PENSION FUND;

CEMENT AND CONCRETE WORKERS
DISTRICT COUNCIL ANNUITY FUND; CEMENT
AND CONCRETE WORKERS TRAINING AND
APPRENTICESHIP FUND; CEMENT AND
CONCRETE WORKERS DISTRICT COUNCIL
SCHOLARSHIP FUND; MARGARET BOWEN, in
her fiduciary capacity as FUND ADMINISTRATOR;
and CEMENT AND CONCRETE WORKERS
DISTRICT COUNCIL,

Plaintiffs,
- against -
URBAN FOUNDATION/ENGINEERING, LLC,

Defendant.

 

COMPLAINT

X

Plaintiffs Cement and Concrete Workers District Council Welfare Fund, Cement and

Concrete Workers District Council Pension Fund, Cement and Concrete Workers District Council

Annuity Fund, Cement and Concrete Workers Training and Apprenticeship Fund, Cement and

Concrete Workers District Council Scholarship Fund (collectively, the “Funds”), Margaret

Bowen, in her fiduciary capacity as Fund Administrator (“Bowen”), and Cernent and Concrete

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 2 of 18 Page|D #: 2

Workers District Council (the “Union”) (collectively “Plaintiffs”), by and through their attorneys,
Gorlick, Kravitz & Listhaus, P.C., as and for their Complaint against Defendant Urban
Foundation/Engineering, LLC (“Urban Foundation”), respectfully allege as follows:
NATURE OF THE ACTION AND JURISDICTION
1. This is a civil action brought pursuant to, inter alia, §§ 502(a)(3) and 515 of the
Employee Retirement Income Security Act (“ERISA”), as amended (29 U.S.C. §§ 1132(a)(3) and
1145), and § 301 of the Labor Management Relations Act of 1947 (29 U.S.C. § 185) (the “Taft-
Hartley Act”), by Plaintiffs for breach of contract, injunctive relief, and other legal and equitable
relief under ERISA.
2. This Complaint alleges, inter alia, that by failing, refusing, or neglecting to comply
With specific statutory and contractual obligations, Urban Foundation violated one or more
contracts between an employer and a labor organization, as defined under the Taft-Hartley Act,
the Funds’ respective trust agreements, and ERISA.
3. Jurisdiction of this Court is invoked under the following statutes:
a. ERISA § 502(e)(1) and (D (29 U.S.C. § 1132(€)(1) and (f));
b. Taft-Hartley Act § 301 (29 U.S.C. § 185);
c. 28 U.S.C. § 1331 (federal question);
d. 28 U.S.C. § 1337 (civil actions arising under Act of Congress regulating
commerce); and
e. 28 U.S.C. § 1367 (supplemental jurisdiction).
4. Venue properly lies in this district under ERISA § 502(e)(2) (29 U.S.C.
§ 1132(e)(2)) and the Taft-Hartley Act § 301 (29 U.S.C. § 185(0)) because the Funds and the Union

are administered and maintain their principal offices in this district, the contractual breaches took

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 3 of 18 Page|D #: 3

place in this district, and Urban Foundation may be found in this district. Service of process may
be made on Urban Foundation in any other district in which it may be found pursuant to ERISA
§ 502(e)(2) (29 U.S.C. § 1132(e)(2)).

PARTIES

5. The Funds are jointly-administered, multi-employer, labor-management trust funds
established and maintained pursuant to various collective bargaining agreements in accordance
with the Taft-Hartley Act §§ 302(0)(5) and (c)(6) (29 U.S.C. § 186(0)(5) and (c)(6)). The Funds
also are employee benefit plans within the meaning of ERISA §§ 3(1), 3(2), 3(3) and 502(d)(1)
(29 U.S.C. §§ 1002(1)-(3), and 1132(d)(1)), and multi-employer plans within the meaning of
ERISA §§ 3(37) and 515 (29 U.S.C. §§ 1002(37) and 1145). The Funds are authorized to maintain
suits as independent legal entities under ERISA § 502(d)(1) (29 U.S.C. § 1132(d)(1)).

6. The Funds provide fringe benefits to eligible employees on whose behalf employers
in the construction industry contribute to the Funds pursuant to collective bargaining agreements
between such employers and the Union. The Funds are third-party beneficiaries to such collective
bargaining agreements as collectors and trustees of employer contributions made pursuant to these
collective bargaining agreements The Funds maintain their offices and are administered at 35-30
Francis Lewis Blvd., Suite 201, Flushing, New York 11358.

7. The Funds also collect, in accordance with the collective bargaining agreements,
contributions due to the Cement and Concrete Workers District Council Labor Management
Cooperation Trust Fund, the New York State Laborers-Employers Corporation and Education
Trust (“NYSLECET”), the Laborers National Health and Saf`ety Fund (“LNHFS”), the Cement

League Industry Advancement Program (“CLIAP”), and administrative fees (collectively, the

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 4 of 18 Page|D #: 4

“Non-ERISA Contributions”) (contributions to the Funds and the Non-ERISA Contributions are
hereinafter collectively referred to as “f`ringe benefit contributions”).

8. Plaintiff Bowen is the Funds’ Administrator and is a fiduciary of the Funds within
the meaning of ERISA §§ 3(21) and 502 (29 U.S.C. §§ 1002(21) and 1132). Bowen brings this
action in her fiduciary capacity.

9. The Union is a labor organization within the meaning of the Taft-Hartley Act § 301
(29 U.S.C. § 185) and represents employees in an industry affecting commerce as defined by the
Taft-Hartley Act § 501 (29 U.S.C. § 142) and ERISA § 3(4) (29 U.S.C. § 1002(4)). The Union is
administered at its principal office located at 29-18 35th Avenue, Astoria, New York 11106.

10. The Union collects, in accordance with the collective bargaining agreements,
checkoffs from employees who authorize their employers to deduct from their wages dues and
contributions to the Organizer Fund, and the New York State Laborers’ Political Action
Committee (“NYSLPAC”) and remit the checkoffs to the Union.

1 1. Defendant Urban Foundation is a for-profit domestic corporation doing business in
the state of New York as an employer within the meaning of ERISA §§ 3(5) and 515 (29 U.S.C.
§§ 1002(5) and 1145), and is an employer in an industry affecting commerce within the meaning
of` the Taft-Hartley Act § 301 (29 U.S.C. § 185). Upon information and belief, Urban Foundation’s
principal office is located at 32-33 111 Street, East Elmhurst, New York 11369.

BACKGROUND FACTS

12. At all times relevant to this action, Urban Foundation was bound to an Agreement
with the Union which, among other things, required Urban Foundation to: (i) submit to the Funds
reports detailing the number of hours that Urban Foundation employees performed work within

the trade and geographic jurisdictions of the Union (“Covered Work”); (ii) make fringe benefit

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 5 of 18 Page|D #: 5

contributions to the Funds based on the number of hours of Covered Work Urban Foundation
employees perform; (iii) deduct dues, Organizer Fund and NYSLPAC checkoffs from the wages
of employees who performed Covered Work and authorized such deductions in writing; (iv) remit
all deducted dues, Organizer Fund and NYSLPAC checkoffs to the Union; (v) permit the Funds
and/or their designated representatives to audit Urban Foundation’s books and records; and (vi)
apply interest and other fees and costs on delinquent fringe benefit contributions and checkoffs.

13. The Funds performed an audit of Urban Foundation’S books and records (“Audit”)
for the period of January 1, 2016 through June 22, 2018 (“Audit Period”). The Audit revealed there
were 2,495.5 hours of Covered Work performed by Urban Foundation employees during the Audit
Period for which Urban Foundation failed to comply with its obligations under the Agreement to
make fringe benefit contributions to the Funds, and deduct and remit checkoffs to the Union.

14. By correspondence, dated December 11, 2018, the Funds demanded full and
immediate payment of all unpaid amounts revealed through the Audit.

15. To date, Urban Foundation has not paid the amounts due in the Audit.

16. Upon information and belief, Urban Foundation continued to perform Covered
Work after the Audit Period, and continues to perform Covered Work.

AS AND FOR A FIRST CLAIM FOR RELIEF
(CLAIM FOR BREACH OF CONTRACT FOR DELINQUENT FRINGE BENEFIT
CONTRIBUTIONS DURING THE AUDIT PERIOD)

17. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 16 of this Complaint, as if fully set forth herein.

18. Pursuant to the Agreement, Urban Foundation must make fringe benefit

contributions to the Funds for each hour of Covered Work performed by Urban Foundation

employees as set forth in Article Xl and XII of the Agreement.

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 6 of 18 Page|D #: 6

19. Urban Foundation failed to make contractually mandated fringe benefit
contributions for 2,495.5 hours of Covered Work performed by its individual employees during
the Audit Period, resulting in a principal fringe benefits contributions delinquency of $64,463.74.

20. Urban Foundation’s failure to make and pay required contributions to the Funds
during the Audit Period is a breach of the Agreement.

21. Article XI § ll(f) of the Agreement requires employers found delinquent in their
payment of contributions to the Funds to pay interest on the unpaid amounts at the rate of eighteen
percent (18%) per annum.

22. Article XI § 1 1(f) requires employers delinquent in their payment of contributions
to the Funds to pay liquidated damages of twenty percent (20%) of the amount due and owing.

23. Article XI § ll(f) requires employers delinquent in their payment of contributions
to the Funds to pay all costs, including but not limited to reasonable audit and accounting expenses,
witness costs, attorneys’ fees and court costs

24. Accordingly, Urban Foundation is liable to the Funds for failing to make required
fringe benefit contributions for Covered Work performed by Urban Foundation employees during
the Audit Period in the principal amount of $64,463.74, plus interest, liquidated damages and all
costs, including but not limited to reasonable audit and accounting expenses, witness costs,
attorneys’ fees and court costs, and all other contractual and statutory damages

AS AND FOR A SECOND CLAIM FOR RELIEF
(CLAIM FOR BREACH OF ERISA OBLIGATIONS)

25. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs l
through 24 of this Complaint, as if fully set forth herein.
26. ERISA § 515 (29 U.S.C. § 1145) requires employers to make contributions in

accordance with the terms and conditions of collective bargaining agreements

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 7 of 18 Page|D #: 7

27. Urban Foundation is an employer under ERISA and is bound by the Agreement.

28. During the Audit Period, Urban Foundation failed to make fringe benefit
contributions to the plaintiff ERISA Funds as required under the Agreement.

29. Failure to make such payments violates ERISA § 515 (29 U.S.C. § 1145).

30. Once it is found that an employer has violated ERISA § 515 (29 U.S.C. § 1145),
the Court is required by ERISA § 502(g)(2) (29 U.S.C. § ll32(g)(2)) to award the Funds: (i) all
unpaid ERISA fringe benefit contributions; (ii) interest on the unpaid contributions; (iii) an amount
equal to the greater of interest on the unpaid contributions, or liquidated damages provided for
under the Funds’ plan; (iv) reasonable attorneys’ fees and costs incurred in prosecuting the action;
and (v) such other legal and equitable relief as the Court deems appropriate Interest on unpaid
contributions shall be determined by using the rate provided under the Funds’ plan, or, if none, the
rate prescribed under Section 6621 of Title 26 of the United States Code.

31. Article Xl § 11(f) of the Agreement provides for interest on delinquent fringe
benefit contributions at a rate of eighteen percent (18%) per annum.

32. Article Xl § 11(f) provides for liquidated damages at the rate of twenty percent
(20%) of the amount owing.

33. Article Xl § ll(f) of the Agreement provides that in the event that formal
proceedings to recover unpaid contributions are instituted and the Court renders judgment for the
Funds, January 1, 2016 through June 22, 2018 must pay to the Funds: (i) the unpaid contributions;
(ii) interest on the unpaid contributions; (iii) liquidated damages; and (iv) the Funds’ attorneys’
fees and costs

34. Accordingly, Urban Foundation is liable to the Funds for failing to make required

ERISA fringe benefit contributions for 2,495.5 hours of Covered Work performed by Urban

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 8 of 18 Page|D #: 8

Foundation employees during the Audit Period, plus statutory damages, including interest,
liquidated damages, plaintiffs’ attomeys’ fees and costs, and such other legal and equitable relief
as the Court deems appropriate pursuant to § 502(g)(2) of ERISA (29 U.S.C. § 1132) and the

Agreement.
AS AND FOR A Tl-lIRD CLAIM FOR RELIEF
(CLAIM FOR BREACH OF CONTRACT FOR FAILURE TO REMIT DUES,
ORGANIZER FUND AND NYSLPAC CHECKOFFS DURING THE AUDIT PERIOD)

35. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 34 of this Complaint, as if fully set forth herein.

36. Article X §§ 1 and 2 of the Agreement requires Urban Foundation to deduct and
remit to the Union or to any agency designated by the Union, dues, Organizer Fund and NYSLPAC
checkoffs withheld from the wages of employees who perform Covered Work and who authorized
such deductions

37. Urban Foundation failed to deduct and/or remit to the Union or to any agency
designated by the Union, the dues, Organizer Fund and NYSLPAC checkoffs.

38. During the Audit Period, Urban Foundation failed to deduct and/ or remit
$l 1,039.73 from the wages of its employees who performed Covered Work and who authorized
deductions of dues, Organizer Fund and NYSLPAC checkoffs from their wages

39. Urban Foundation’s failure to deduct and/or remit the dues, Organizer Fund and
NYSLPAC checkoffs is a breach of the Agreement.

40. Article XI § ll(f) of the Agreement requires employers found delinquent in their
payment of dues, Organizer Fund and NYSLPAC checkoffs to pay interest on the unpaid amounts

at the rate of eighteen percent (18%) per annum.

41. Article XI § ll(f) requires employers delinquent in their payment of dues,

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 9 of 18 Page|D #: 9

Organizer Fund and NYSLPAC checkoffs to pay liquidated damages on the unpaid amounts at the
rate of twenty percent (20%).

42. Article Xl § 1 1(f) requires employers delinquent in their payment of dues,
Organizer Fund and NYSLPAC checkoffs to pay all costs, including but not limited to reasonable
audit and accounting expenses, witness costs, attorneys’ fees, court costs, and all other contractual
damages

43. Accordingly, Urban Foundation is liable to the Union for undeducted and/or
unremitted dues, Organizer Fund and NYSLPAC checkoffs during the Audit Period in the
principal amount of $11,039.73, plus interest, liquidated damages, and all costs, including but not
limited to reasonable audit and accounting expenses, witness costs, attorneys’ fees, court costs,
and all other contractual and statutory damages

AS AND FOR A FOURTH CLAIM FOR RELIEF
(BREACH OF CONTRACT CLAIM FOR AUDIT COSTS)

44. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs l
through 43 of this Complaint, as if fully set forth herein.

45. Article Xl § 1 1(f) of the Agreement requires employers delinquent in their payment
of contributions and checkoffs to pay all costs, including but not limited to reasonable audit and
accounting expenses

46. Article Xl § ll(j) of the Agreement provides that any employer who is found upon
an audit to be substantially delinquent may be charged the full cost of such audit.

47. During the Audit Period, Urban Foundation failed to make contractually and
statutorily mandated fringe benefit contributions for 2,495.5 hours of Covered Work performed by
its individual employees during the Audit Period, resulting in a principal fringe benefit

contributions delinquency of $64,463.74.

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 10 of 18 Page|D #: 10

48. During the Audit Period, Urban Foundation failed to deduct $11,039.73 from the
wages of its employees who performed Covered Work and who authorized deductions of dues,
Organizer Fund and NYSLPAC checkoffs from their wages and/or remit said checkoffs to the
Union.

49. Accordingly, Urban Foundation is liable under the Agreement to pay to the Funds
the full cost of the Audit.

AS AND FOR A FIFTH CLAIM FOR RELIEF
(CLAIM FOR BREACH OF CONTRACT FOR FAILING TO POST A BOND)

50. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 49 of this Complaint, as if fully set forth herein.

51. Pursuant to Article Xl § 9(a) of the Agreement, Urban Foundation is required, inter
alia, to post a surety bond to ensure payment of contributions that become due and owing to the
Funds Article XI § 9(a) provides in relevant part:

Each Employer shall post a surety bond to insure payment of contributions
to the C&CWDC Fringe Benefit Funds as follows:

Number of Members Amount
Of Bargaining Unit of Bond
Employers employing up to and

including fifteen (15) Employees 850,000.00

Employers employing over
Fifteen (15) Employees $75,000.00

ln lieu of a bond or as a supplement to the bond, an Employer may furnish
a cash alternative in the amount of the bond required herein in full
satisfaction of this bonding required.

52. Upon information and belief, Urban Foundation has not posted a bond or provided

the Funds or the Union with a cash alternative.

53. The failure, refusal or neglect of Urban Foundation to post the required bond or

10

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 11 of 18 Page|D #: 11

cash alternative is a breach of the Agreement.
54. Accordingly, pursuant to Article Xl § 9(a) of the Agreement, Urban Foundation is
required to post a bond or furnish a cash alternative in the amount of the bond.
AS AND FOR A SIXTH CLAIM FOR RELIEF
(DEMAND FOR AN ORDER DIRECTING URBAN FOUNDATION TO PERMIT AN
AUDIT OF ITS BOOKS AND RECORDS)

55. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs l
through 54 of this Complaint, as if fully set forth herein.

56. Pursuant to Article XI § ll(a) of the Agreement, Urban Foundation is required,
inter alia, to permit and cooperate with the Funds and/or their designated representative in the
conduct of audits of its books and records, which include, without limitation:

[A]ll payrolls and payroll ledgers including office payrolls, yard payrolls,
New York payrolls, New Jersey payrolls, computer payroll printouts, W-2
forms, quarterly payroll tax returns (Form 941), quarterly state payroll tax
returns (Form NYS 45), annual federal and state tax returns, journals,
purchase journals, New York State employment records, insurance
company reports, employer remittance reports, payroll and supporting
checks, ledgers, expense vouchers, 1099 forms, cash disbursements check
register, evidence of unemployment insurance contributions, payroll tax
deductions, disability insurance premiums, certification of workers
compensation coverage, checks in support of any governmental filings or
tax payments, remittance reports and checks in support thereof and any
other documentation concerning payment of fringe benefit contributions
[. . .] and any other items concerning payrolls

57. Upon information and belief, Urban Foundation continues to breach the Agreement
by failing to pay all required fringe benefit contributions and failing to deduct and/or remit all
required checkoffs.

58. Accordingly, pursuant to the terms and conditions of the Agreement, the Funds

demand an order directing Urban Foundation to permit and cooperate with the Funds and/or their

designated representative in the conduct of an audit of Urban Foundation’s books and records for

ll

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 12 of 18 Page|D #: 12

the period of June 23, 2018 through the present.
AS AND FOR A SEVENTH CLAIM FOR RELIEF
(CLAIM FOR FRINGE BENEFIT CONTRIBUTIONS, DUES, ORGANIZER FUND AND
NYSLPAC CHECKOFFS, AUDIT COSTS, AND OTHER DAMAGES FOUND
PURSUANT TO AN AUDIT OF URBAN FOUNDATION)

59. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs l
through 58 of this Complaint, as if fully set forth herein.

60. The Agreement requires Urban Foundation to pay fringe benefit contributions, and
dues, Organizer Fund and NYSLPAC checkoffs found due and owing pursuant to an audit.

61. Pursuant to Article XI § ll(f) of the Agreement, if such audit reveals a deficiency
in the payment of fringe benefit contributions and dues, Organizer Fund and NYSLPAC checkoffs
paid to the Funds and/or the Union during the period of the audit, Urban Foundation must pay to
the Funds and Union all delinquent fringe benefit contributions and checkoffs, plus interest,
liquidated damages, and costs, including but not limited to reasonable audit and accounting
expenses, witness costs, attorneys’ fees and court costs

62. Accordingly, Urban Foundation is liable to the Funds and the Union for all unpaid
fringe benefit contributions and dues, Organizer Fund and NYSLPAC checkoffs found due and
owing pursuant to an audit for the period of June 23, 2018 through the present, plus interest,
liquidated damages, reasonable audit and accounting expenses, audit costs, witness costs,
attomeys’ fees and court costs, all other contractual and statutory damages, and such other legal
and equitable relief as the Court deems appropriate pursuant to § 502(g)(2) of ERISA (29 U.S.C.

§ 1132) and the Agreement.

AS AND FOR AN EIGHTH CLAIM FOR RELIEF
(CLAIM FOR INJUNCTIVE RELIEF AGAINST URBAN FOUNDATION)

63. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs l

12

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 13 of 18 Page|D #: 13

through 62 of this Complaint, as if fully set forth herein.

64. Pursuant to the Agreement, Urban Foundation is required to timely pay fringe
benefit contributions and dues Organizer Fund and NYSLPAC checkoffs to the Funds and the
Union, timely submit all required reports to the Funds and the Union, and permit and cooperate in
the conduct of audits of Urban Foundation’s books and records for so long as it remains obligated
to do So pursuant to the Agreement.

65. Article XI § ll(g) of the Agreement provides:

Where payment is made or an audit is conducted pursuant to a judgment or
court order, the Employer recognizes the right of the [. . .] Funds to have the
court enter an order permanently enjoining the Employer and its agents
representatives directors officers stockholders employees successors and
assigns for the remaining term of the Agreement from failing, refusing or
neglecting to submit the required employer remittance reports and/or to pay
the required contributions to the [. . .] Funds and requiring the Employer to
cooperate in an audit in accordance with the provisions of the Agreement.
ln consideration of the Agreement, the Employer represents and warrants
that it will not raise any defense, counterclaim or offset to the [Funds’]
application for this order.

66. Urban Foundation has failed to timely pay fringe benefit contributions and dues
Organizer Fund and NYSLPAC checkoffs to the Funds and the Union, and timely submit all
required reports to the Funds and the Union, and is currently in breach of its obligations under the
Agreement.

67. Upon information and belief, Urban Foundation continues to perform Covered
Work under the Agreement.

68. Urban Foundation’s prior and current conduct in failing to make the required
payments under the Agreement demonstrates a significant likelihood that Urban Foundation will

continue to breach the terms of the Agreement.

69. ln the absence of injunctive relief, the Funds and the Union have no adequate

13

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 14 of 18 Page|D #: 14

remedy at law to ensure that Urban Foundation will adhere to the terms of the Agreement now and
in the future.

70. The Funds and the Union will suffer immediate and irreparable injury unless the
Court issues an injunction that requires Urban Foundation, now and for as long as it remains bound
by the Agreement, and its officers agents servants and employees to pay and/or submit to the
Funds and/or the Union the required monetary contributions dues Organizer Fund and NYSLPAC
checkoffs and permit and cooperate in the conduct of audits

71. Accordingly, Plaintiffs request that the Court issue an injunction permanently
enjoining Urban Foundation, its agents representatives directors officers stockholders
employees successors and assigns and all persons in active concert or participation with it who
receive actual notice of the order by personal service or otherwise, from failing, refusing or
neglecting to pay and/or submit to the Funds and/or the Union the required contributions and
checkoffs and permit and cooperate in the conduct of audits for so long as Urban Foundation

remains obligated to do so pursuant to the Agreement.

AS AND FOR A NINTH CLAIM FOR RELIEF
(CLAIM FOR INJUNCTIVE RELIEF UNDER ERISA)

72. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 71 of this Complaint, as if fully set forth herein.

73. Pursuant to the Agreement, Urban Foundation is required to timely pay fringe
benefit contributions to the Funds timely submit all required reports to the Funds and permit and
cooperate in the conduct of audits of Urban Foundation’s books and records for so long as it
remains obligated to do so pursuant to the Agreement.

74. Article Xl § l 1(g) of the Agreement provides:

Where payment is made or an audit is conducted pursuant to a judgment or

14

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 15 of 18 Page|D #: 15

court order, the Employer recognizes the right of the [. . .] Funds to have the
court enter an order permanently enjoining the Employer and its agents
representatives directors officers stockholders employees successors and
assigns for the remaining term of the Agreement from failing, refusing or
neglecting to submit the required employer remittance reports and/or to pay
the required contributions to the [. . .] Funds and requiring the Employer to
cooperate in an audit in accordance with the provisions of the Agreement.
ln consideration of the Agreement, the Employer represents and warrants
that it will not raise any defense, counterclaim or offset to the [Funds’]
application for this order.

75. Urban Foundation has failed to timely pay fringe benefit contributions to the Funds
and timely submit all required reports to the Funds and is currently in breach of its obligations
under the Agreement.

76. Urban Foundation’s breach of its obligation to make fringe benefit contributions
under the Agreement is also a breach of Urban Foundation’s statutory obligations under ERISA.

77. Upon information and belief, Urban Foundation continues to perform Covered
Work under the Agreement and breach its obligations to make fringe benefit contributions under
the Agreement and thus its statutory obligations under ERISA.

78. Urban Foundation’s prior and current conduct in failing to make the required
contributions under the Agreement, in violation of its ERISA obligations demonstrates a
significant likelihood that Urban Foundation will continue to violate ERISA in the future.

79. In the absence of injunctive relief, the Funds have no adequate remedy at law to
ensure that Urban Foundation will adhere to the terms of the Agreement and abide by its statutory
obligations now and in the future.

80. The Funds will suffer immediate and irreparable injury unless the Court issues an
injunction that requires Urban Foundation, now and for as long as it remains bound by the

Agreement, and its officers agents servants and employees to pay and/or submit to the Funds the

required monetary contributions and checkoffs and permit and cooperate in the conduct of audits

15

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 16 of 18 Page|D #: 16

for as long as it remains obligated to do so under ERISA.

81. Accordingly, Plaintiffs request that the Court issue an injunction permanently
enjoining Urban Foundation, its agents representatives directors officers stockholders
employees successors and assigns and all persons in active concert or participation with it who
receive actual notice of the order by personal service or otherwise, from failing, refusing or
neglecting to pay and/ or submit to the Funds the required contributions and checkoffs and permit
and cooperate in the conduct of audits for so long as Urban Foundation remains obligated to do so
under ERISA.

PRAYER F()R RELIEF

WHEREFORE, Plaintiffs demand judgment against Urban Foundation:

a) for payment of delinquent fringe benefit contributions in the principal amount of
$64,463.74 for the time period of January 1, 2016 through June 22, 2018;

b) for payment of all required dues Organizer Fund and NYSLPAC checkoffs in the
amount of $11,039.73 for the time period of January 1, 2016 through June 22, 2018;

c) for interest on the delinquent fringe benefit contributions and dues Organizer Fund
and NYSLPAC checkoffs from the time such contributions and checkoffs were due to the date of
payment at the rate of eighteen (18%) per annum;

d) for liquidated damages on the delinquent fringe benefit contributions and dues
Organizer Fund and NYSLPAC checkoffs at the rate of twenty percent (20%);

e) for all ERISA damages pursuant to 29 U.S.C. § 1132(g);

f) for all reasonable audit and accounting expenses

g) for all audit costs;

h) for all witness costs;

16

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 17 of 18 Page|D #: 17

i) for Plaintiffs’ attorneys’ fees and court costs;

j) for an Order requiring Urban Foundation to post a bond or provide a cash
altemative;

k) for an Order requiring Urban Foundation to cooperate with the Funds in an audit of

its books and records for the time period of June 23, 2018 through the present;

l) for an Order requiring payment of all fringe benefit contributions dues Organizer
Fund and NYSLPAC checkoffs and all contractual and statutory damages found due and owing
pursuant to an audit for the period of June 23, 2018 through the present;

m) for an Order permanently enjoining Urban Foundation, its agents representatives
directors officers stockholders employees successors and assigns and all persons in active
concert or participation with them who receive actual notice of the Order, by personal service or
otherwise, for so long as they remain obligated to contribute to the Funds and the Union, from
failing, refusing or neglecting to pay\ and/or submit to the Funds and the Union the required
monetary contributions and dues Organizer Fund and NYSLPAC checkoffs and permit and
cooperate in the conduct of audits for so long as Urban Foundation remains obligated to do so
pursuant to the Agreement;

n) for an Order permanently enjoining Urban Foundation, its agents representatives
directors officers stockholders employees successors and assigns and all persons in active
concert or participation with it who receive actual notice of the order by personal service or
otherwise, from failing, refusing or neglecting to pay and/or submit to the Funds the required
monetary contributions and permit and cooperate in the conduct of audits for so long as Urban

Foundation remains obligated to do so pursuant to ERISA; and

17

Case 1:19-cV-00919-CBA-PK Document 1 Filed 02/15/19 Page 18 of 18 Page|D #: 18

o) for such other and further relief as the Court deems just and proper.

Dated: New York, New York
February 15, 2019
GORLICK, KRAVITZ & LISTHAUS, P.C.
Attorneys for Plainti]j‘s

By: Q" gri-ill
Joy“'i<. Meie (JM0207)
Jonathan Sobel (JS4815)

17 State Street, 4th Floor
New York, New York 10004
jmele@gkllaw.com
jsobel@gkllaw.com

Tel. (212) 269-2500

Fax. (212) 269-2540

18

